Case 3:20-mc-00008-GEC Document 11 Filed 09/17/20 Page 1 of 7 Pageid#: 106




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                             CHARLOTTESVILLE DIVISION

JOSEPH P. ALLEN, IV,                         )
                                             )
       Plaintiff,                            )      Civil Action No. 3:20-mc-00008
                                             )
v.                                           )      MEMORANDUM OPINION
                                             )
BROWN ADVISORY, LLC, et al.,                 )      By: Hon. Glen E. Conrad
                                             )      Senior United States District Judge
       Defendants.                           )


       In this miscellaneous action, Brown Advisory, LLC, and Brown Investment Advisory &

Trust Company (collectively, “Brown Advisory”) have moved to compel a non-party attorney,

Peter B. Work, to comply with a subpoena duces tecum served in this jurisdiction in connection

with an action pending in the United States District Court for the Southern District of Indiana.

The court held a hearing on the motion via teleconference on September 9, 2020. For the

following reasons, the motion to compel will be denied without prejudice to refiling.

                                          Background

       Brown Advisory is an investment firm located in Baltimore, Maryland. Dr. Joseph P.

Allen, IV (“Joseph Allen”) is a client of Brown Advisory who owns two financial accounts with

the firm. Since April 2019, Brown Advisory has been caught in the middle of a dispute among

Joseph Allen, his daughter, Elizabeth Key, and his brother, Dr. David T. Allen (“David Allen”),

concerning Joseph Allen’s mental competency to manage his financial affairs and the validity of

various durable powers of attorney executed between 2013 and 2019. With respect to Brown

Advisory, Joseph Allen and his family members dispute whether his daughter or brother may

validly exercise control over his investment accounts.
Case 3:20-mc-00008-GEC Document 11 Filed 09/17/20 Page 2 of 7 Pageid#: 107




       The dispute prompted Brown Advisory to filed an interpleader action in the United States

District Court for the District of Maryland on August 14, 2019 (the “Maryland Interpleader

Action”). On October 1, 2019, Joseph Allen filed a related action against Brown Advisory in the

Circuit Court of Montgomery County, Indiana, where Joseph Allen now resides (the “Indiana

Action”). Brown Advisory removed the Indiana Action to the Southern District of Indiana.

Both the Indiana Action and the Maryland Interpleader Action remain pending.

       During the course of discovery in the underlying litigation, Brown Advisory obtained

documents referencing Mr. Work’s association with Joseph Allen. On May 28, 2020, Brown

Advisory served Mr. Work with a subpoena duces tecum directing him to produce nine categories

of documents, including documents and communications between Mr. Work and Joseph Allen

pertaining to Brown Advisory and documents and communications between Mr. Work and David

Allen pertaining to Brown Advisory. The subpoena was served at Mr. Work’s home address in

Madison County, Virginia, and it directed him to produce the requested documents at Brown

Advisory’s counsel’s office in Charlottesville, Virginia.

       By letter dated June 8, 2020, Mr. Work objected to the subpoena on the basis that it called

for the production of documents protected by the attorney-client privilege and/or the work-product

doctrine. Mr. Work explained that he had known Joseph Allen and David Allen (collectively, the

“Allen Brothers”) since the 1950s and that they had asked to meet with him in January of 2019 to

discuss various legal issues, at which time Mr. Work agreed to provide legal advice on a pro bono

basis. Mr. Work further asserted that his attorney-client relationship with the Allen Brothers

remained ongoing and that nearly all of the documents that he had received or generated in the

course of advising the Allen Brothers would be protected from disclosure.




                                                 2
Case 3:20-mc-00008-GEC Document 11 Filed 09/17/20 Page 3 of 7 Pageid#: 108




       Following further communications with Mr. Work, Brown Advisory filed the instant

motion to compel on July 27, 2020. In response to the motion, Mr. Work submitted declarations

from himself, Joseph Allen, and David Allen. The declarations indicate that Mr. Work has spent

hundreds of hours representing the Allen Brothers on a pro bono basis since January 2019 and that

the scope of their attorney-client relationship includes the pending litigation with Brown Advisory.

Work argues that Brown Advisory’s attempt to subpoena documents from an attorney representing

an opposing party is improper and that Brown Advisory has made no effort to satisfy the test first

established in Shelton v. American Motors Corp., 805 F.2d 1323, 1327 (8th Cir. 1986). See

Pamida, Inc. v. E.S. Originals, Inc., 281 F.3d 726, 729 (8th Cir. 2002) (“In Shelton, we cautioned

against the potential problems caused by deposing opposing counsel and developed a three-prong

test that a party must satisfy in order to depose the opposition’s attorney. A party must show that

‘(1) no other means exist to obtain the information than to depose opposing counsel, (2) the

information sought is relevant and nonprivileged, and (3) the information is crucial to the

preparation of the case.’”) (quoting Shelton, 805 F.2d at 1327) (internal citations omitted).

       In reply, Brown Advisory contends that the Shelton test is inapplicable because Mr. Work

is “neither counsel of record for any individual nor in-house litigation counsel for a corporate

entity.” Reply Br. 6, ECF No. 9. To the extent that Mr. Work continues to withhold documents

based on the attorney-client privilege, Brown Advisory argues that he should be required to

produce a privilege log pursuant to Rule 45 of the Federal Rules of Civil Procedure.

                                            Discussion

       Rule 45 governs the issuance of third-party subpoenas. The Rule permits parties in a

pending civil action to command a non-party to attend a deposition or in-court proceeding,

produce documents, and/or permit inspection of premises. Fed. R. Civ. P. 45(c). A person



                                                 3
Case 3:20-mc-00008-GEC Document 11 Filed 09/17/20 Page 4 of 7 Pageid#: 109




commanded to produce documents may serve a written objection on the party or attorney

designated in the subpoena. Fed. R. Civ. P 45(d)(2)(B). “At any time, on notice to the

commanded person, the serving party may move the court for the district where compliance is

required for an order compelling production or inspection.” Id.

       Unlike many third-party subpoenas, the subpoena at issue in this case was served on an

attorney who represents an opposing party. When discovery is sought from counsel for an

opposing party, additional threshold considerations come into play. Although the United States

Court of Appeals for the Fourth Circuit has not formally adopted the Shelton test, district courts

within the circuit have “rather uniformly” applied it when determining whether to allow the

deposition of an opposing party’s counsel.           Ford Motor Co. v. Nat’l Indem. Co., No.

3:12-cv-00839, 2013 U.S. Dist. LEXIS 102985, at *6 (E.D. Va. July 23, 2013) (collecting cases);

see also McAirlaids, Inc. v. Kimberly-Clark Corp., No. 7:13-cv-00193, 2014 U.S. Dist. LEXIS

200135, at *14 (W.D. Va. Oct. 29, 2014) (finding it appropriate to apply the Shelton test after

surveying other district court decisions within the Fourth Circuit). District courts have also found

it appropriate to apply the Shelton test to document subpoenas served on counsel for an opposing

party, reasoning that “document requests are the substantial equivalent of depositions for these

purposes and are just as problematic as the deposition requests, and for the same reasons.” Rygg

v. Hulbert, No. 2:11-cv-01827, 2013 U.S. Dist. LEXIS 9182, at *4 (W.D. Wash. Jan. 23, 2013);

see also Monster Energy Co. v. Vital Pharm., Inc., No. 5:18-cv-01882, 2020 U.S. Dist. LEXIS

87320, at *23–24 (C.D. Cal. Mar. 20, 2020) (“[B]ecause there is present, on-going litigation,

because discovery sought from opposing counsel is universally disfavored, and because the

consensus among courts is to apply the heightened standard from Shelton, the Court will do so

here.”); XTO Energy, Inc. v. ATD, LLC, No. 1:14-cv-01021, 2016 U.S. Dist. LEXIS 57050, at



                                                 4
Case 3:20-mc-00008-GEC Document 11 Filed 09/17/20 Page 5 of 7 Pageid#: 110




*103 (D.N.M. Apr. 1, 2016) (“Courts in the Tenth Circuit have applied the Shelton test’s reasoning

to subpoenas duces tecum, because the use of a subpoena duces tecum to attempt to obtain

opposing counsel’s documents and files is equally improper and may be more burdensome than

merely attempting to obtain testimony.”) (internal quotation marks and citation omitted).

       Upon review of the record and applicable caselaw, the court finds it appropriate to apply

the Shelton test in this case. The declarations submitted by Mr. Work establish that he has been

actively representing the Allen Brothers in connection with the issues raised in the Indiana Action

and the Maryland Interpleader Action. Although Mr. Work has not formally appeared in either

action, courts have held that an attorney need not be counsel of record in order to trigger the

Shelton test.    See Konecranes Global Corp. v. Mode Tech (Beijing) Co., Ltd., No.

2:19-mc-00041, 2020 U.S. Dist. LEXIS 106407, at *6 (S.D. Ohio June 17, 2020) (rejecting the

argument that an attorney who was not listed as counsel in the underlying litigation should not be

treated as opposing counsel for purposes of evaluating the merits of a subpoena under Shelton);

Monster Energy Co., 2020 U.S. Dist. LEXIS 87320, at *31 (applying Shelton in determining

whether to quash subpoenas served on non-parties who “previously represented” the plaintiff and

were not “current counsel”); Villaflor v. Equifax Info. Servs., LLC, No. 3:09-cv-00329, 2010 U.S.

Dist. LEXIS 83314, at *7 (N.D. Cal. July 22, 2010) (finding it appropriate to apply the Shelton test

where the target of the subpoena was “not counsel of record” but had an attorney-client

relationship with the plaintiffs that implicated many of the same concerns raised in Shelton). As

in the foregoing cases, Mr. Work has an attorney-client relationship with the Allen Brothers, and

he has provided legal advice and assistance on matters related to the pending litigation. See, e.g.,

Br. Opp’n Mot. Compel 5–8, ECF No. 8 (summarizing legal services performed since January of




                                                 5
Case 3:20-mc-00008-GEC Document 11 Filed 09/17/20 Page 6 of 7 Pageid#: 111




2019). Accordingly, the court will apply the Shelton test in determining whether to enforce the

subpoena served on Mr. Work, even though he is not counsel of record in either federal action.

       Under the Shelton framework, the party responsible for issuing the subpoena bears the

burden of showing that compliance should be required. 805 F.2d at 1327. Brown Advisory has

not yet attempted to satisfy this initial burden. Unless and until Brown Advisory adequately

addresses the Shelton factors, Mr. Work will not be required to provide any further response to the

subpoena. See Rygg, 2013 U.S. Dist. LEXIS 9182, at *5 (“It is Plaintiffs’ burden to satisfy

Shelton to show that discovery [from Defendants’ attorneys] is justified. Defendants need to

satisfy the burdens associated with asserting privilege only after it is determined that discovery is

otherwise permissible.”) (emphasis added).

                                            Conclusion

       For the reasons stated, Brown Advisory’s motion to compel will be denied without

prejudice to refiling within thirty days. If Brown Advisory elects to refile the motion, it must be

accompanied by a brief and/or declaration addressing each of the Shelton factors.

       The Clerk is directed to send copies of this memorandum opinion and the accompanying

order to all counsel of record.

                   17th day of September, 2020.
       DATED: This _____



                                              ______________________________
                                                Senior United States District Judge




                                                 6
Case 3:20-mc-00008-GEC Document 11 Filed 09/17/20 Page 7 of 7 Pageid#: 112




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION

JOSEPH P. ALLEN, IV,                       )
                                           )
       Plaintiff,                          )       Civil Action No. 3:20-mc-00008
                                           )
v.                                         )       ORDER
                                           )
BROWN ADVISORY, LLC, et al.,               )       By: Hon. Glen E. Conrad
                                           )       Senior United States District Judge
       Defendants.                         )



       For the reasons stated in the accompanying memorandum opinion, it is hereby

                                         ORDERED

that that the defendants’ motion to compel, ECF No. 1, is DENIED without prejudice to refiling

within thirty days.

       The Clerk is directed to send copies of this order and the accompanying memorandum

opinion to all counsel of record.

       DATED: This _____
                    17th day of September, 2020.



                                           _______________________________
                                             Senior United States District Judge
